Citation Nr: 1013006	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-03 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased, compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
November 1975.

The matter of entitlement to TDIU comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 2003 rating 
decision of the St. Petersburg, Florida regional office (RO) 
of the Department of Veterans Affairs (VA).  The rating 
decision denied the Veteran's claim.  The Board notes that 
this matter was remanded to the RO in May 2007 for referral 
to the Director of the Compensation and Pension Service for 
consideration of entitlement to TDIU on an extraschedular 
basis.  

The matter of entitlement to an increased evaluation for 
bilateral hearing loss comes before the Board on appeal of a 
June 2007 rating decision, which denied the Veteran's claim 
of entitlement to a compensable evaluation for this 
disability.  

In June 2009, the Veteran submitted a waiver of the right to 
have the RO initially consider any evidence thereafter 
submitted to the Board.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).

The Veteran's representative submitted a January 2010 brief, 
in which he contended that the Veteran's service-connected 
posttraumatic stress disorder (PTSD) had worsened and, as 
such, he was entitled to a new VA examination for that 
disability.  The Board interprets this statement as raising 
a new claim of entitlement to an evaluation in excess of 
thirty (30) percent for PTSD.  This claim is REFERRED to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's hearing loss disability is manifested by 
Level II hearing acuity in the right ear and Level I hearing 
acuity in the left ear.

2.  The Veteran's service-connected disabilities, without 
regard to age or other disabilities, do not preclude him 
from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.

3.  The Director of the Compensation and Pension Service 
determined, as reflected in a March 2009 letter, that the 
Veteran is not entitled to a total disability individual 
unemployability evaluation on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a 
bilateral hearing loss disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.85, Diagnostic Code 6100 (2009).

2.  The criteria for an award of TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a)(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The 
regulations implementing VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

As an initial matter the Board notes that the Veteran's 
claim of entitlement to TDIU was before the Board on prior 
occasion, in May 2007.  The Board remanded this claim to the 
RO for referral to the Director of the Compensation and 
Pension Service for consideration of entitlement to TDIU on 
an extraschedular basis.  A March 2009 letter from the 
Director of the Compensation and Pension Service is of 
record and shows consideration and denial of entitlement to 
TDIU on an extraschedular basis.  As further requested by 
the Board's 2007 remand, a supplemental statement of the 
case (SSOC) was subsequently issued (SSOC dated April 2009).  
Although the March 2009 letter from the Director of the 
Compensation and Pension Service states that the Board 
directed that the Veteran be provided a VA examination, no 
such directive appeared in the May 2007 remand.  Thus, the 
Board finds that all actions and development directed in the 
earlier remand have been completed in full.  Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA 
have been satisfied with respect to the issues decided 
herein.

In regard to the claim of entitlement to TDIU, the RO sent 
the Veteran a letter in June 2003, prior to adjudication, 
explaining the general criteria to establish entitlement to 
TDIU.  The VCAA notice further notified him that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, identified private treatment records, 
and other Federal records.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

In regard to the Veteran's claim for an increased rating of 
his hearing loss disability, the RO sent him a letter in 
January 2007, prior to adjudication, which informed him of 
the requirements needed to establish a claim of entitlement 
to an increased evaluation.  In accordance with the 
requirements of VCAA, the letter informed the Veteran what 
evidence and information he was responsible for obtaining 
and the evidence that was considered VA's responsibility to 
obtain. Additional medical records were subsequently added 
to the claims file.  The letter also informed the Veteran 
that an appropriate disability rating and effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The January 2007 letter further advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the disability 
has on employment.  The Board observes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that VCAA 
notice in a claim for increased rating need not be "veteran 
specific" and need not include reference to impact on daily 
life or rating criteria.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (2009).   As such, the Board finds that the duty 
to notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, as stated above, the 
RO has obtained records of treatment reported by the 
Veteran, including VA medical center (VAMC) records.  VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  

In January 2007 and March 2007, the Veteran received 
audiological examinations.  Although the Veteran has not 
received a comprehensive VA examination since August 1987, 
his service-connected conditions were evaluated by VA 
Vocational Rehabilitation counselors in 1999 and in April 
2003.  Further, he received VA examinations for post-
traumatic stress disorder in December 2002, for his eye 
disability in July 2001, for Aid and Attendance/Housebound 
benefits in November 1996, additional audiological 
examinations in February 2000, August 1999, December 1998, 
psychiatric evaluations in December 2000 and January 2002, 
and a social work assessment in January 2002.  As such, the 
record contains sufficient evidence to decide the claim and 
a VA examination is not necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (Addressing the four 
elements that must be considered in determining whether a VA 
medical examination must be provided as required by 38 
U.S.C.A. § 5103A.).

The Board concludes that all available evidence pertinent to 
the claim has been obtained and there is sufficient medical 
evidence on file in order to make a decision.  The Veteran 
has been given ample opportunity to present evidence and 
argument in support of his claims.  The Board additionally 
finds that general due process considerations have been 
complied with by VA. See 38 C.F.R. § 3.103 (2008).

Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.1.  After careful consideration of 
the evidence, any reasonable doubt remaining will be 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Veteran was granted service connection for bilateral 
hearing loss in a June 1976 rating decision, and assigned a 
zero (0) percent disability evaluation, effective November 
1975, under 38 C.F.R. § 4.85, Diagnostic Code 6297 (1976).  
This rating was confirmed by rating decisions from the RO 
dated June 1985, October 1998, February 1999, and April 
2000.  In January 2007, the Veteran submitted a claim for an 
increased evaluation.  The RO confirmed and continued the 0 
percent evaluation in a rating decision dated June 2007.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that a 
rating in excess of 0 percent disability evaluation is not 
warranted for the Veteran's bilateral hearing loss.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  Tables VI and VII as set forth 
in § 4.85(h) are used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral; 
that numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b).

In the present appeal, a January 2007 VA audiological 
treatment note revealed that the Veteran's hearing in his 
right ear was within normal limits at 1000 Hz, but mild to 
profound sensorineural hearing loss existed in between 250 
and 500 Hz and between 2000 and 8000 Hz.  The note further 
revealed that the Veteran's hearing in his left ear was 
within normal limits from 250 to 2000 Hz, but showed mild to 
profound sensorineural hearing loss from 3000 to 8000 Hz.  
The audiologist did not provide exact measurements of the 
Veteran's hearing at each of the four frequencies specified 
by the rating schedule, see 38 C.F.R. § 4.85, Diagnostic 
Code 6100, but stated that speech recognition was measured 
at 92 percent; she observed that his hearing had decreased 
slightly since 2000.

A March 2007 VA audiological evaluation revealed the 
Veteran's puretone thresholds for the right ear, in 
decibels, were: 30 at 1000 Hz, 30 at 2000 Hz, 90 at 3000 Hz, 
and 90 at 4000 Hz.  The puretone threshold average was 60.  
Puretone thresholds for the left ear, in decibels, were: 25 
at 1000 Hz, 25 at 2000 Hz, 65 at 3000 Hz, and 100+ at 4000 
Hz.  The puretone threshold average was 55.  Speech 
recognition was 96 percent in both ears per the Maryland CNC 
test.

Applying the above audiological findings to the schedular 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating in excess of the 
currently assigned noncompensable evaluation.  The Board 
notes that it has considered the provisions of 38 C.F.R. § 
4.86, which provide alternative means of rating hearing loss 
if there is evidence of exceptional patterns of hearing 
impairment, but these provisions are not applicable here 
based on the objective puretone threshold results. 

Considering that the Veteran's right ear manifests an 
average puretone threshold of no greater than 60 decibels, 
and 96 percent speech discrimination, 38 C.F.R. § 4.85 Table 
VI, shows right ear hearing loss to be Level II impairment.  
Considering that his left ear manifests an average puretone 
threshold of 55 decibels, and 96 percent speech 
discrimination, 38 C.F.R. § 4.85 Table VI, shows the left 
ear hearing loss to be Level I impairment.

As the right ear reflects Level II impairment, it qualifies 
as the "poorer ear" for purposes of application of the 
results from Table VI to Table VII.  As the left ear 
reflects a Level I impairment, Table VII shows a 0 percent 
noncompensable evaluation.  38 C.F.R. § 4.85 Table VII.

The Board observes that the Veteran requested (see statement 
dated January 2007) that VA obtain his treatment records 
from the VA Medical Center (VAMC) in Orlando, Florida for 
evidence that his condition had worsened.  The Board notes 
that, after the Veteran's VA examinations in January and 
March 2007, the record reflects that he was seen on 
multiple, frequent occasions, but the record does not 
reflect that he was seen for any complaints regarding his 
hearing loss or received any additional treatment for that 
disability (a May 2008 treatment note does state that "he is 
also hearing impaired - this is not new.")

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court observed that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Department of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2009).  The March 2007 VA examination does not reflect that 
the audiologist specifically inquired as to any effects on 
the Veteran's occupational and daily functions, but the 
Board notes that the examination was conducted one month 
before the issuance of the Fast Letter regarding the 
worksheet revision.  However, the March 2007 examination 
report does reflect that the examiner did inquire as to the 
situation in which the Veteran experienced the greatest 
difficulty with his hearing and that the Veteran responded 
that he had difficulty hearing in groups and around noise.  
Further, the Veteran has not alleged any other effects on 
his occupational or daily functions. 

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1).  
However, the Veteran's claim as to his hearing disability 
did not allege: marked interference with employment beyond 
that contemplated by the schedule for rating disabilities; 
that his disability necessitated frequent periods of 
hospitalization; or that the application of the regular 
schedular standards utilized to evaluate the severity of 
this hearing loss disability was otherwise impractical.  
Nor, in light of the results of the examinations of record 
and the substance of the Veteran's current claim, does the 
file indicate that an extraschedular rating is appropriate.

The Board has no discretion in this matter and must 
predicate its determination solely on the basis of the 
results of the legally adequate audiological study of 
record.  See Lendenmann, 3 Vet. App. 345.  Based on the 
record, the criteria for a compensable rating for bilateral 
hearing loss have not been met.

Claim of Entitlement to TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability (TDIU), there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

For VA purposes, the term "unemployability" is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 
(1992).  Consideration may be given to the Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is currently service connected for hearing loss, 
which is rated as non-compensable at zero (0) percent; 
tinnitus, rated as ten (10) percent disabling; post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling; and right eye blindness, rated as 30 percent 
disabling.  His combined disability rating is 60 percent.  
Thus, he does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who 
are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
of 38 C.F.R. § 4.16(a), are to be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  As observed in the May 2007 remand, the record 
clearly shows that the Veteran is too disabled to work on 
account of multiple disabilities, which include service- and 
non-service- connected disabilities; the Board referred his 
claim for consideration of an extraschedular evaluation.  

The Director of the Compensation and Pension Service 
submitted a letter reflecting administrative review of the 
issue of entitlement to TDIU on an extraschedular basis.  
The letter discusses the medical evidence of record and 
prior determinations by VA Vocational Rehabilitation 
counselors.  The Director stated that the economic 
impairment of the Veteran's service-connected disabilities 
is well reflected by the combined 60 percent evaluation and 
the overall evidentiary record overwhelmingly points to the 
non-service connected residuals of a traumatic brain injury 
as the primary factor in his inability to maintain gainful 
employment.

As discussed above, the Veteran does not meet the criteria 
for application of schedular TDIU criteria.  Although the 
Board does not have authority to assign an extraschedular 
rating (see Bowling v. Principi, 15 Vet. App. 1 (2001)), it 
referred the Veteran's case for consideration of such a 
rating.  However, the Director of the Compensation and 
Pension Service has declined to provide a TDIU evaluation on 
an extraschedular basis.  Thus, the Board finds entitlement 
to a total disability rating based on individual 
unemployability is not warranted. 


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

A total disability rating based on individual 
unemployability (TDIU) is denied.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


